DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein at least one of the bezel is made of a plastic substrate which is at least one of colored, surface finished, transparent, and coated”, and the claim also recites (the bezel is coated) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Claim 4 is rejected for the reasons given in claim 3 because of its dependency status from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehn et al. (20130003405), Fehn hereinafter.
Regarding claim 1, Fehn discloses a multi-function rearview device for use with a vehicle, comprising: a housing (105, ¶ [20], fig. 1) configured to be attached to the vehicle and to be moveable relative to the vehicle; a rearview element (101) comprising at least one of a reflective element (103), a camera and a display element; a bezel (111) formed at an outer portion of the multi-function rearview device surrounding the rearview element (101), with the rearview element (101) being attached to at least one of the bezel (111) and the housing (105); one or more light assemblies (110) providing at least one or more light function indications, comprising a Human Machine Interface (HMI) (an interior dashboard or operating panel dimming device or independently controlled through the use of an independent electric device such an optical encoder or 
Regarding claim 2, Fehn discloses wherein an interior space is formed within the bezel (111), and at least one of one or more light assemblies (110) and one or more electronic means (109, ¶ [20]) are positioned at least partly within the interior space of the bezel (111).
Regarding claim 5, Fehn discloses that at least one of the one or more light assemblies (110) each comprise at least one of a printed circuit board (109, ¶ [20]); a light emitting diode (107); an integrated lens; self-charging illuminating material; a flexible circuit board; a bulb; and a lamp.
Regarding claim 8, Fehn discloses that the housing (105) comprises an upper part and a lower part, and the bezel (111) is attached to both parts (fig. 3A).
Regarding claim 9, Fehn discloses that the bezel (111) is attached together with at least one of the one or more light assemblies (110) and the electronic means (109) to the housing (105) (fig. 1).
Regarding claim 10, Fehn discloses a connection to a control unit (¶ [19]) of the vehicle to control at least one of the one or more light assemblies (110), the display element, or a camera controller.
Regarding claim 11, Fehn discloses that at least one of: the sensor is a camera, and the sensor is a light sensor for controlling multiple light intensities or light brightness (¶ [19]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fehn et al. (20130003405), Fehn hereinafter.
Regarding claim 6, Fehn discloses the claimed invention according to claim 1.
However, Fehn is silent about that the one or more light assemblies are configured to direct a plurality of different color lights to an entire surface of the bezel so that the entire bezel can have one color at a time, and to provide a plurality of different color lights to different zones of the bezel so that different zones of the bezel can have different colors at a time.
Meanwhile, claim 6 of Fehn discloses that the device emit colored light.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention the have the one or more light assemblies are configured to direct a plurality of different color lights to an entire surface of the bezel so that the entire bezel can have one color at a time, and to provide a plurality of different color lights to different zones of the bezel so that different zones of the bezel can have different colors at a time as a matter of engineering design.
Regarding claim 7, Fehn discloses the claimed invention according to claim 1.

It is well within the capabilities of a person of ordinary skill in the art at the time of effective filing of the claimed invention the have a foot suited to be fixed to the vehicle and relative to which the housing with the bezel is moveable, the foot providing at least one spherical seat for the housing as a matter of engineering design, since is common knowledge to provide a structural support to attach a rearview mirror to a vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because discloses similar illuminated rearview mirrors.
US 20200189471 A1
US 20200047672 A1
US 20160236742 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/           Examiner, Art Unit 2879                                                                                                                                                                                             
/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879